United States Court of Appeals
                     For the First Circuit


No. 17-1784

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                          DAVID ACKELL

                      Defendant, Appellant.



                          ERRATA SHEET


     The opinion of this Court issued on October 24, 2018 is
amended as follows:

     On page 18, line 11, insert a comma after "i.e."

     On page 18, line 23, "so to" should be "so too"

     On page 19, line 1, underline "Cassidy"

     On page 23, line 10, insert a period after "R.R" so that it
reads "R.R."